Citation Nr: 1507979	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-26 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent prior to April 23, 2014, and thereafter in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to December 1971.

These matters come on appeal before the Board of Veterans' Appeals (Board) from a June 2012 rating decisions by the Department of Veterans Affairs, Regional Office, located in Muskogee, Alabama (RO), which awarded service connection for PTSD and assigned a 50 percent evaluation, effective from August 31, 2011.  The Veteran appealed the initial assigned evaluation.  By the way of a May 2014 rating decision, the RO increased the assigned evaluation to 70 percent for PTSD, effective from April 23, 2014. 


FINDING OF FACT

In a January 2015 correspondence, the Veteran's representative, on the Veteran's behalf, stated the Veteran's desire to withdraw from appeal his claim for increased rating for PTSD. 

CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to increased rating for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c)(2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  

The Veteran perfected his appeals as to the denial of the claim for entitlement to an evaluation in excess of 70 percent for PTSD.  Significantly, in a correspondence received by VA in January 2015, the Veteran's representative, on the Veteran's behalf, specifically stated that the Veteran wished to withdraw his appeal as to the increased rating claim for PTSD.  

As is required by 38 C.F.R. § 20.204(b), the Veteran's request to withdraw the issue was made in writing by the Veteran's representative on the Veteran's behalf.  The Board accordingly finds that the Veteran's withdrawal requests qualify as valid withdrawal of the issue.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to the issue, and it is dismissed.


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is dismissed. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


